Citation Nr: 1206683	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Ernest A. Mertens, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on October 27, 2009, in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Veteran's case was remanded by the Board in November 2010 and May 2011 for additional development.  As explained in greater detail below, the Board finds that the RO completed the November 2010 and May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the issue on appeal has been previously characterized as entitlement to service connection for schizophrenia.  However, for the sake of clarity, the Board finds that the Veteran's claim should be more broadly characterized as entitlement to service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The current psychiatric disorder did not have its onset in service or psychosis within one year thereafter, and the most persuasive and credible evidence shows that the Veteran's psychiatric disorder is not causally or etiologically related to active military service.


CONCLUSION OF LAW

The current psychiatric disorder was not incurred in active service and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in May 2007 and December 2010 with regard to the claim for service connection for a psychiatric disorder.  The letters addressed all of the notice requirements and the May 2007 letter was sent prior to the initial unfavorable decision by the AOJ in July 2007.  Therefore, the November 2010 remand directive was also completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records, Social Security Administration (SSA) records, and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The RO obtained the SSA records in accordance with the November 2010 remand directive.  Thus, the RO complied with the November 2010 remand.  See Stegall, id.  Thus, the November 2010 remand directives have been completed.  Id.  The Board notes that the treatment records associated with the claims file show that the Veteran mentioned that he had been hospitalized at St. Thomas Hospital in 1979 and was followed by a private mental health facility in the 1980s after in-patient hospitalization.  However, during the course of the appeal, the Veteran has been given several opportunities to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any health care providers that may have treated him in the past.  He has not submitted any 21-4142 forms with respect to St. Thomas Hospital or any other private facility and has never requested that VA obtain these records on his behalf.  Specifically, the December 2010 letter requested that the Veteran send any treatment records related to his condition and was informed by the letter that "if you want us to try to obtain any doctor, hospital, or medical reports on your behalf, please complete and return the attached VA Form 21-4142."  The Veteran did not submit any records from St. Thomas Hospital or another private facility or ask that VA obtain records on his behalf at any point during the appeal.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that a remand to secure any additional records is not required.

Furthermore, the Veteran was afforded a VA examination in July 2011 with respect to his claim for service connection for a psychiatric disorder.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The VA opinion was predicated on a review of the records in the claims file as well as on a mental status examination of the Veteran.  The examiner also provided sound reasoning for the stated nexus opinion relying and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the May 2011 remand directive has been completed.  See Stegall, id.  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits. Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, including psychosis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.

Initially, the Board recognizes that the Veteran has a long history of treatment for schizophrenia.  Beginning in 1980, the VA treatment records and SSA records reveal numerous diagnoses of schizophrenia.  

However, the Veteran's service treatment records are negative for any findings, complaints, notations, or documentation of any psychiatric disorder.  The enlistment examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The report of medical history shows that the Veteran denied experiencing frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  During service, the Veteran did not make any complaints or visits to sick call regarding any psychiatric symptoms.  The Veteran has contended that he was hospitalized in Germany and given a pill, Haldol.  However, the Board observes that the Veteran has given conflicting reports - once noting that he was hospitalized for stomach problems and on another occasion stating that he could not remember what occurred in Germany.  However, the June 1969 record shows that the Veteran was hospitalized for 4 days due to abdominal pain, cramping, and vomiting.  The Veteran was treated and diagnosed with gastroenteritis and discharged to duty.  In addition, the Veteran has alleged during his travel board hearing (for the first time) that he was missing for five months during active duty.  There is no indication of such an absence in the records.  Even so, the separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The report of medical history shows that the Veteran denied experiencing frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The Veteran checked no as to having ever being a patient in a mental hospital and checked no as to whether he had any illness or injury other than those noted.   

The first documentary evidence related to any psychiatric problems is dated in 1974, approximately 5 years after the Veteran's separation from active service.  The August 1974 treatment record shows that the Veteran was depressed and reported that he began to experience nerve problems during his military service.  He stated that he rejected the offer of a psychotherapist during service.  The impression was listed as depressed, character disorder.  In another August 1974 record, the Veteran was diagnosed with adjustment reaction to adult life.

The inpatient treatment records from the Brecksville VA medical center (VAMC) show that the Veteran was hospitalized from April 25, 1980 to May 16, 1980.  He reported that for the past couple of weeks, he became gradually decompensated and was speaking in an unintelligible language.  He reported a past history of psychiatric hospitalization at St. Thomas Hospital.  He was working at a construction company, but as he became sick, he was laid off.  The Veteran was started on Haldol.  Another record noted that the Veteran had been at St. Thomas Hospital twice in 1979 and had been seeing a psychiatrist.  In a progress note dated in May 1980, the Veteran reported that he began to experience emotional problems during service as he discovered that his wife was having a child that was not his.  The Veteran was diagnosed with Schizophrenic episode. 

The inpatient treatment records from the Brecksville VAMC show that the Veteran was hospitalized from September 14, 1980 to September 23, 1980.  Again, he was diagnosed with schizophrenia.  The Veteran was also hospitalized from April 3, 1981 to April 14, 1981 for schizophrenia.  The April 1981 record shows that the Veteran reported that he was given an honorable discharge from the military and that he had a stomach virus and was hospitalized in Germany for two weeks.

In a December 1980 medical evaluation for disability benefits, the Veteran reported that he had two mental breakdowns this year.  He stated that he thinks the problem began in early 1980, when he got laid off from work.  The Veteran was diagnosed with schizophrenia, paranoid type, in remission.  

The Veteran was afforded a VA psychiatric examination in March 1986.  The Veteran stated that he was discharged from the service in 1969.  He reported that his sister told him that he was hospitalized in Germany but he could not remember what happened in Germany to him.  Following his discharge, he possibly worked various jobs until 1980.  The Veteran was diagnosed with schizophrenia, chronic, undifferentiated type, treated.

In a December 1999 statement, the Veteran explained that his problems began in 1969.  

The Veteran was afforded a VA examination in February 2000.  The Veteran denied drinking heavily but that he did smoke marijuana while in the service.  The Veteran reported that he joined the United States Army at the age of 18 and had his basic training at Fort Knox, Kentucky.  He then went to Germany.  He stated that he did not remember anything, but he was given a pill, Haldol, and it worked.  The Veteran was noted to be a poor historian.  With respect to past psychiatric history, he stated that he was seen in 1973 and then was treated at the VA Medical Center.  His longest job was working for a construction company from 1972 to 1980.  On Axis I, the examiner listed a diagnosis of schizophrenia, residual type.

The VA treatment records dated from the 1980s to the 2000s continue to show treatment for schizophrenia.  In an October 2005 VA treatment record, the Veteran reported an incident (possibly sexual trauma) that happened to him while in the military.  

The Veteran's wife submitted a statement in January 2003 by audio cassette.  In the statement, she explained that she thought that the Veteran was changed in many ways after his time in the service.  

The Board also acknowledges the statements in the SSA records from the Veteran's sister and his girlfriend at the time, J.B.  The statements included comments regarding the severity and scope of the Veteran's symptoms.  J.B. stated that from 1980 to the present, the Veteran lost his temper, left his television and radio on when he goes out, had poor personal hygiene, and did not have any visitors aside from his sister.  She stated that between 1980 and 1983, the Veteran slept 16 hours a day and that when he did get up, he would just turn on the radio and television to have it on.  He stayed in the house, did not get dressed, and did not engage in conversation.  He also heard voices.  In a report of contact with the Veteran's sister, S.P., she stated that the Veteran had been having emotional problems prior to 1980 and that he was not neat and wouldn't discuss daily activities.  She stated that before he became ill, he was a jolly fellow and worked and lived alone.  As a side note, the Board observes that the Veteran worked in construction from 1973 to 1980.  

During the October 2009 travel board hearing, the Veteran testified that his problems began in 1969 during his period of military service.  He also reported that he was missing for 5 months during his time in the service.  He testified that he was in Europe and that he was given the date rape drug and woke up naked in the barracks.  He stated that in 1969, he had surgery on his bottom and he had subsequent problems and could not sleep.  He testified that he was first treated in 1973 or 1974 for his psychiatric problems.  

The Veteran was afforded a VA examination in July 2011.  The Veteran was interviewed for one and one-half hours and his claims file was reviewed by the examiner.  The examiner noted that the Veteran proved to be a poor historian, would not talk about difficult issues, and was sometimes difficult to understand.  The Veteran reported that he first established himself with the VA Health Care system in 1974 and that he was hospitalized several times throughout the years for his mental health symptoms but not since 1982.  He also stated that he saw mental health care practitioners at St. Thomas Hospital in 1975 or 1976.  The examiner noted that the VA treatment records dated in 1980 reflect that the Veteran reported treatment at St. Thomas Hospital in 1979.  The Veteran was currently being seen at the Akron outpatient clinic and was prescribed Haloperidol, a medication he has taken for over 30 years to manage his symptoms.  The Veteran currently carries a diagnosis of schizophrenia; the diagnosis appears in the claims file as far back as 1980.  However, in 1974, he was noted to be depressed and to carry diagnoses of character disorder as well as adjustment disorder to adult life.  The Veteran stated that he was drafted in the Army at age 19.  He was first sent to Fort Knox, Kentucky and then to Louisiana before continuing onto Germany.  He stated that he did not remember experiencing any mental health issues up to the time he arrived in Germany.   However, he did speak candidly about some troubles in the Army related to receiving an Article 15 for urinating in public.  After leaving Germany, the Veteran initially reported that he was flown directly to Ohio and that he then remembered he was incapable of speaking on the plane on the way home.  He then changed his story again stating he was flown to Fort Dix where he stayed for a week before being discharged.  Later still, the story included a limousine driving him from Fort Dix to Ohio and mentioned being "smuggled out of Germany."  The claims file notes mention that his first child was the result of a rape in 1969.  The examiner noted that a review of the record suggests that the Veteran meets the criteria for schizophrenia, which is reasonably well managed with medication.  The examiner stated that looking through the record over time, there does not appear to be any disagreement as to the Veteran's diagnosis.  He has been consistently diagnosed with one form or another of schizophrenia since 1980.  The question presented is whether it can be shown that the condition was incurred in or aggravated during military service.  The examiner acknowledged the Veteran's report that he was sexually assaulted while in the military and that this may have either caused or exacerbated his condition.  The examiner noted that there did not appear to be any documentation of the assault in the claims file and there was no obvious documentation of any mental health assessment or treatment following the assault or at any time in the military.  If the Veteran had experienced a first "psychotic break" due to this event, it seems there would likely be some documentation by someone who came in contact with him stating that he as acting strangely.  The Veteran also stated that he was away from base for 5 months.  This documentation was not found in the claims file.  This possible evidence of a psychotic break occurring at or near the time of the assault would have helped to secure the idea that the assault had a profound effect on the Veteran's mental health.  But even with that evidence, it cannot be said with any reasonable medical certainty that the assault caused his condition- only that it was first noticed at this time.  Thus, in light of the available evidence, it appears that the Veteran's schizophrenia cannot be shown to have been incurred by nor aggravated during his military service nor is it shown to have existed within the presumptive period after separation.  Schizophrenia tends to be chronic and there is no evidence from the Veteran's service that these symptoms became a problem for him either before or during the military.  The Board finds the VA examiner's opinion to be persuasive as the examiner reviewed the entire claims file, performed a mental status examination of the Veteran, and provided a supporting rationale for the expressed medical opinion.

In reviewing the aforementioned evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that any current psychiatric disorder had its onset or was incurred in active duty.  As noted above, the service treatment records are absent for any complaints or notations of a psychiatric disorder.  Indeed, the documentary evidence shows that the Veteran first sought treatment for problems in 1974 and was not diagnosed with schizophrenia until 1980, years after his separation from active service.  In addition, the Board finds that the July 2011 VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's current psychiatric disorder because the examiner reviewed the claims file and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for a psychiatric disorder.  

In making the above determination, the Board recognizes the Veteran's statements that his psychiatric disorder began during active service.  As noted above, the Veteran has stated that his nerve/emotional problems began during service.  In addition, the Board acknowledges a statement from his sister wherein she explained that the Veteran's problems began before 1980 (although she did not state that his problems began during his period of active service).  The Board also recognizes the Veteran's wife's statement that the Veteran changed due to his military service.  The Veteran is competent to describe his symptoms during service and his experiences and the other lay persons (sister, wife, J.B.) are competent to describe the Veteran's symptoms that they have observed.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, here, the Board finds that the Veteran is not credible with respect to his statements that he had a psychiatric disorder/symptoms during service.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  

In this case, the Board finds that the Veteran's assertions are not supported by the documentary evidence of record.  His allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.').  As reflected above, there were no in-service findings of a psychiatric disorder.  Indeed, the Veteran denied experiencing any depression or excessive worry and denied experiencing any nervous trouble on separation from service.  The separation examination report also shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The Board recognizes the Veteran's subsequent statements that the onset of his psychiatric problems began during 1968/1969 when he was in the military.  However, the service treatment records do not reflect such problems.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  The Veteran also stated that he was hospitalized and rejected the offer of a psychotherapist during service.  However, there is only evidence of a hospitalization for gastroenteritis.  There is no evidence of any psychiatric treatment or complaints.  Here, the submitted lay statements only purport to discuss the Veteran's symptoms following his separation from active service.  None of the lay statements address observing any of the Veteran's symptoms during his period of active service and, therefore, the Veteran's statements are not made more believable by the submission of these lay statements.  

Accordingly, because of the inconsistencies in his statements as well as the lack of any psychiatric disorder during service, the Board does not find the Veteran's statements that he began experiencing psychiatric problems during service to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . .'), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago'); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).

In this case, the only evidence relating the Veteran's current psychiatric disorder is the Veteran's own statements and that of his wife.  Although the Veteran and his wife are competent and credible to attest to symptoms, they are not competent to provide an opinion as to the etiology of his psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, a psychiatric disorder is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, although the Veteran is competent and credible to report that he experienced emotional and nerve problems during service and that he believes that his current disorder may be related to an assault during service, as well as the wife's statement that she believes the military service is the cause of the Veteran's psychiatric disorder, they are not competent to offer a diagnosis or provide an opinion as to the etiology of a psychiatric disorder.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of a psychiatric disorder.  Furthermore, the Board finds that the VA examiner's opinion is more persuasive than the Veteran's statements and his wife's statement that his current psychiatric disorder is related to active service.  The July 2011 VA examiner conducted a mental status examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided a nexus opinion with a supporting rationale.  The examiner specifically addressed the Veteran's contentions and still provided a negative nexus opinion.  Thus, the Board finds that the VA examiner's opinion as more persuasive than the statements of the Veteran and his wife with respect to the etiology of the Veteran's psychiatric disorder.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this instance, although the Veteran is competent to say that that his symptoms began during service and that he experienced nerve problems since service.  However, as noted above, the Veteran's statements regarding the onset of his psychiatric problems have been inconsistent and are not credible.  Indeed, during service, the Veteran did not report experiencing any psychiatric problems and the separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  In addition, during a private medical evaluation conducted to determine eligibility for disability benefits, the Veteran stated that he thought his problems began in 1980 after he was laid off from his job.  Furthermore, none of the lay statements of record make the Veteran's reports regarding chronic symptoms since service more believable.  As noted above, the Veteran's sister explained that his problems occurred prior to 1980 but she also stated that when he was working (which occurred after service), he was a jolly fellow and worked and lived alone.  As such, the Board finds that the Veteran's statements as to the existence and continuity of his disorder since active service are not credible.  Therefore, service connection based on continuity of symptomatology is not warranted.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of psychosis to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


